Citation Nr: 0125552	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  96-02 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel






INTRODUCTION

The veteran served on active duty from May 1967 to March 
1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that the veteran 
had not submitted new and material evidence to reopen his 
claim for service connection for chronic sinusitis.  In 
November 1999 the Board found that the veteran had submitted 
new and material evidence to reopen the service connection 
claim and remanded the case for further development.  The RO 
has completed the requested development and the case was 
returned to the Board in August 2001.


FINDING OF FACT

Sinusitis is of service origin.


CONCLUSION OF LAW

Sinusitis was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

A review of the service medical records shows that the 
veteran was seen at the dispensary in October 1969 for a 10-
day history of generalized headaches and 1 week of vomiting.  
There was a notation of chronic otitis media.  A little more 
than 2 weeks later, it was noted that he was treated for 
decreased hearing and a popping sensation in the ears for one 
month, associated with headaches and vomiting.  The 
provisional diagnosis was to rule out otitis media.  His 
service separation examination noted normal sinuses

Received in May 1971 was the veteran's original application 
for service connection for sinusitis.  At that time he 
reported that he received treatment on several occasions 
during service for sinusitis, and that he was treated for 
sinusitis by Dr. Odom in May 1971.

On an October 1971 VA ear, nose and throat examination, the 
veteran gave a history of recurrent headaches ear blockage 
during the winter while in the Navy.  Sinus X-rays showed 
thickening of the right frontal sinuses.  The diagnosis was 
mild frontal sinusitis, recurrent, inactive.  The subsequent 
evidence indicates continuing problems with sinusitis up to 
the present

VA and private medical records dated from 1990 to 1997 show 
that the veteran was treated for symptoms associated with 
sinus allergies and chronic sinusitis.  His treatment has 
included sinus surgery.  Some of these records note that he 
had sinusitis for many years.  

In October 1997 the Dr. Odom reported that he had the 
distinct recollection of having treated the veteran for 
multiple sinus infections as early as 1971 or 1972 and 
ongoing for a number of years.  He said there were no old 
records available to him.

During the course of this appeal the veteran has related that 
he was treated on a number of occasions for sinusitis, and 
that he served on temporary duty on many occasions on 
different ships. 

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this regard, the RO has not had the opportunity to review 
the veteran's claim in conjunction with the new legislation.  
However, the record shows that the RO informed the veteran 
the in the statement of the case and other correspondence of 
the criteria necessary to establish his claim.  During the 
course of his appeal, a VA examination has been conducted and 
all pertinent evidence has been obtained.  Consequently, the 
Board concludes that the RO has met its duties under the VCAA 
and 66 Fed. Reg. 45631 (2001) (to be codified at 38 C.F.R. § 
3.159) and that the current decision is not prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet.App. 384 (1993).

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001).  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2001).

To summarize, the veteran as a layperson is not qualified to 
offer medical opinions.  However, he is competent to describe 
his symptoms and episodes of treatment for said symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

In this regard, he indicated that he was treated on several 
occasions during service for his sinusitis.  This treatment 
has not been confirmed by the available service medical 
records.  However, the record does show that he filed a claim 
for service connection for sinusitis in May 1971 
approximately two months after service and apparently was 
treated for sinusitis in May 1971 by Dr. Odom.  Furthermore, 
the VA examination in October 1971 confirmed the presence of 
sinusitis by X-ray.  Also, the subsequent evidence indicates 
chronic and continuing problems with sinusitis.

The Board finds that the evidence is in relative equipoise as 
to the origin of the sinusitis.  Applying the benefit-of-the-
doubt rule in favor of the veteran, the Board finds that the 
current sinusitis began during his active duty, and service 
connection is warranted.  38 C.F.R. § 3.102 (2001)


ORDER

Service connection for sinusitis is granted.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

 

